Citation Nr: 0913520	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08-15 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1943 to 
February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the above claim.  


FINDINGS OF FACT

1.  The Veteran is currently service-connected for bilateral 
hearing loss, rated as 70 percent disabling; degenerative 
joint disease of the left knee, rated as 30 percent 
disabling; degenerative disc disease of the lumbar spine, 
rated as 20 percent disabling; and tinnitus, rated as 10 
percent disabling.  

2.  The Veteran has a college education, and his primary work 
experience was as an engineer.  He has not worked since 
approximately 2001.  

3.  The veteran is unable to secure and follow substantially 
gainful employment due to the effects of his service-
connected disabilities.  


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability are met.  38 C.F.R. 
§§ 3.340, 4.16(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

For reasons discussed more fully below, the Board is granting 
the Veteran's claim of entitlement to a total disability 
rating based on individual unemployability (TDIU).  
Consequently, any breach of either VA's statutory duty to 
notify or to assist under the Veteran's Claims Assistance Act 
cannot be considered prejudicial to the Veteran.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159 (2008); and Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007) (holding that VCAA notice errors are 
presumed to be prejudicial and it is VA's duty to rebut the 
presumption).  Further discussion of VA's duties to notify 
and to assist as they pertain to that claim is unnecessary at 
this time.

Analysis

The Veteran asserts he is unable to maintain substantially 
gainful employment due to his service-connected disabilities, 
mainly his bilateral hearing loss and degenerative disc 
disease of the lumbar spine.  He is service-connected for 
bilateral hearing loss, rated 70 percent disabling, 
degenerative joint disease of the left knee, rated 30 percent 
disabling, degenerative disc disease of the lumbar spine, 
rated 20 percent disabling, and tinnitus, rated 10 percent 
disabling.  His combined rating has been 90 percent since 
July 2006.    

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more; if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  The Veteran meets the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16(a), and the only remaining question in this case is 
whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.   

Essentially, the central inquiry is "whether the Veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
Veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

The Veteran described his employment history in detail during 
a March 2007 VA examination.  He reported a successful career 
in mechanical engineering for most of his adult life since 
leaving the military.  He completed a mechanical engineering 
degree and worked for General Motors from 1953 to 1983, at 
which point he retired.  He was called back to the company as 
a general contractor because of his expertise and later 
worked as a subcontractor from 1983 to 1993.  After retiring 
again in 1993, he worked for the International Executive 
Corporation from 1995 to 2001 as a consultant to 
international corporations.  This job required extensive 
travel.  In a November 2003 letter, his former employer 
indicated that the Veteran had difficulty traveling and 
discomfort upon walking and standing, which affected his job 
performance.  The Veteran stated that he stopped travelling, 
and therefore stopped working, due to his medical problems.  

In this case, the evidence of record shows that the Veteran's 
numerous disabilities render him unemployable.  There is some 
question, however, as to whether the Veteran's service-
connected disabilities, in and of themselves, render him 
unemployable or whether his nonservice-connected disabilities 
are the main problem.  The record shows that the Veteran has 
nonservice-connected coronary artery disease, hyperlipidemia 
and bowel problems, among others.  It is quite possible that 
the veteran's non-service-connected disabilities have led to 
unemployability.   That proposition, however, does not 
exclude that an independent set of disabilities, i.e., the 
aggregate service-connected disability, likewise could 
produce the same result.    

The Veteran's hearing loss alone is so acute that it would 
render impossible any professional work entailing verbal 
communication.  The Veteran spent the last years of his 
career as an engineering consultant, and the ability to hear 
and communicate was imperative.  Added to the profound 
hearing loss are the physical limitations caused by his 
service-connected knee and back disabilities.  The VA 
examiner conducting a March 2007 examination noted that the 
Veteran's gait was unstable and that he used a cane for 
ambulation.  The medical evidence clearly establishes that 
his knee and back conditions have significantly impacted his 
mobility, making him unable to resume employment requiring 
extensive travel.  As a practical matter, these health 
problems stemming from service probably keep the veteran out 
of the workforce.  Again, the record is less than 
unambiguous, but with application of the doctrine of 
reasonable doubt, the benefit sought appears in order.  

It may be true that the veteran is physically capable of 
performing sedentary work, especially if it primarily 
involved use of the upper extremities.  However, his high 
level of hearing loss would make sedentary work difficult if 
it involved communication.  It is mere speculation that he 
could, first of all, obtain such a position in light of his 
occupational history and, second of all, that such a position 
would provide anything more than marginal employment.  

The Board is responsible for determining, on the basis of all 
the evidence or record, whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In the 
present case, the evidence is in relative equipoise.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


